DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Applicant's amendments and remarks, filed on 04/08/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 52-55, 58, and 59 are under examination. 
Claims 1-51, 56, and 57 have been cancelled.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) has been acknowledged. The effective filing date of this application is 12/17/2003.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 52. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1

(a) obtaining sequences of the genome…to determine allele identities…
(b) converting the allele-identities…into a data structure stored in a computer…wherein the data structure comprises a marker field…and a genotyping information field…
(c) processing by a computer the allele-identities comprised in the data structure…comprising: comparing…; identifying…; determining a health recommendation…; 
With regard to the converting step, this limitation encompasses a mathematical concept and/or mathematical relationship under the Revised Guidance when read in light of the specification [page 3] and in light of the fact that a data structure is known in the art as a systematic way of organizing and mathematically relating data. This position is supported by the prior art of Shaffer (A Practical Introduction to Data Structures and Algorithm Analysis, 2001, Chapter 1, pp. 1-19). Therefore, this limitation is directed to an abstract idea since it broadly requires taking existing sequence data and manipulating said data to generate associations between and organize the existing data based on the established associations (i.e. marker fields). See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”).

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
(d) displaying the health recommendation… and (e) generating a document comprising the health recommendation…
With regards to the generically recited displaying and generating steps, these acts amount to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). These steps also do not integrate a judicial exception into a practical application or provide significantly more because these recitations are equivalent to the words "apply it" in a computer. See MPEP 2106.05(f). 
With regards to additional elements directed to a computer and graphic user interface, these are recited at a high level of generality and amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. To the extent that applicant intends for the data structure to be a physical 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Moreover, the examiner takes official notice that the computer elements as well as the non-abstract displaying and generating steps were all well known, routine, and conventional in the art. In other words, there is nothing inventive about how the health recommendations are displayed or generated (e.g. printed). Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
With regards to the claimed processor and GUI, as explained with respect to Step 2A Prong 2, this limitation is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). With regards to the data structure, to the extent that this is intended to be a database, this is nothing more than routine and conventional in the art as set forth by Shaffer (A Practical Introduction to Data Structures and Algorithm Analysis, 2001, Chapter 1, pp. 1-19). See entire Chapter 1. Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims

Response to Arguments
Applicant’s arguments, filed 04/08/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims recite features that cannot be performed in the human mind (citing the “converting” step). In response, as discussed above, the converting step encompasses a mathematical concept and/or mathematical relationship under the Revised Guidance when read in light of the specification [page 3] and in light of the fact that a data structure is known in the art as a systematic way of organizing and mathematically relating data. This position is supported by the prior art of Shaffer (A Practical Introduction to Data Structures and Algorithm Analysis, 2001, Chapter 1, pp. 1-19). Therefore, this limitation is directed to an abstract idea since it broadly requires taking existing sequence data and manipulating said data to generate associations between and organize the existing data based on the established associations (i.e. marker fields). See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, 
Applicant additionally argues that a data structure is a “function of computer technology” and cannot be performed in the mind. In response, this argument is not persuasive for the reasons discussed above. Furthermore, the claimed data structure generically encompasses conventional database and does not result in a practical application of the judicial exception nor does it amount to significantly more than the judicial exception. With regards to the generically recited displaying and generating steps, the examiner maintains that these amount to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). These steps also do not integrate a judicial exception into a practical application or provide significantly more because these recitations are equivalent to the words "apply it" in a computer. See MPEP 2106.05(f). With regards to additional elements directed to a computer, data structure, and graphic user interface, these are recited at a high level of generality and amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h).
Applicant argues that the claimed invention provides an improvement to the technology (by simultaneously testing multiple genetic loci and improving the field of computer based variation analysis). In response, MPEP 2106.04(d)(1) is clear that the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. In this case, applicant has not provided any objective evidence to support the case that the claims result in an improvement to the functioning of a computer (as the recitation of a data structure is routine and conventional in the art) and no such evidence is provided in the specification. That is, common database structures that are within the scope of the claims and were well-known, routine, and conventional in this art. That being said, applicant appears to be again acknowledging that the algorithmic process (i.e. the processing) being claimed is, in fact, the inventive concept. However, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. That is, under the Mayo/Alice framework, a claim directed to an abstract idea (or newly discovered law of nature) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility. There is no integration of the judicial exception into a practical application, i.e. the final displaying step simply provides information (to a user), and there is no parallel here between the pending claims and the claims in Enfish that represents "an improvement to computer functionality." For at least these reasons, it is the examiner's determination that the amended claims would not be patentable. 
Nonstatutory Double Patenting
Claims 52-55, 58, and 59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-44 of US 7,729,863. 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: Reference claims 1 and 35 teach all aspects of instant claim 52 except for preparing a database comprising domestic and mixed breed 
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is acknowledged. However, rejections cannot be held in abeyance. See MPEP 714. Therefore the rejection(s) is/are maintained for the reasons of record until the claims are amended, a TD is filed, or arguments are presented to overcome the rejection(s).

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619